DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Emmons et al. (PG Pub 2014/0251266).

Regarding claim 1, Emmons teaches an intake valve rocker arm assembly (paragraph 43; figure 1, element 10; paragraph 46; NOTE: Paragraphs 46 and 54 explain that the intake and exhaust elements have slightly different numberings but are designed and operate the same.  Every effort has been made to use the correct numbers based on the system being claimed, even if the figures in the prior art only use one set of numbers.) selectively opening first and second intake valves (figure 2, elements 920 and 910, respectively; paragraph 50) and comprising:

a valve bridge (figures 1 and 2, element 700) operably associated with the first intake rocker arm (paragraph 46) and including a main body (figure 2, element 710) and a lever rotatably coupled to the main body (figure 1, element 750; element 750 is circular and therefore can rotate within element 714), 
the main body configured to engage the first intake valve (figure 2, element 700/710 actuates 920; paragraphs 43-44), and 
the lever configured to engage the second intake valve (figures 2 and 3, element 750 actuates 910; paragraphs 43-44); and
a second intake rocker arm configured to selectively engage and rotate the lever to open the second intake valve (figures 1 and 3, element 300; paragraphs 43-44).

Regarding claim 2, Emmons teaches the assembly of claim 1, wherein the second intake rocker arm is coupled to the lever and configured to maintain constant contact therewith for dynamic stability (paragraph 85 and 53-58; figure 3, elements of 113 are actuated to maintain contact between 320 and 750).

Regarding claim 3, Emmons teaches the assembly of claim 1, wherein the second intake rocker arm is configured to selectively engage and rotate the lever to open the second intake valve and perform a late intake valve closing (LIVC) (paragraph 81).

Regarding claim 4, Emmons teaches the assembly of claim 1, wherein the first intake rocker arm includes a cylinder deactivation (CDA) capsule configured to move between an activated position and a deactivated position (paragraphs 51, 52, and 82; figure 2, elements 720, 730, 760, 744, 746, and 740 among others).

Regarding claim 5, Emmons teaches the assembly of claim 4, wherein in the activated position, the CDA capsule acts as a unitary body and transfers motion to the valve bridge (paragraphs 44 and 51; figure 2, elements 720, 730, 760, 744, 746, and 740 among others), and


Regarding claim 6, Emmons teaches the assembly of claim 4, wherein the CDA capsule is hydraulically actuated between the activated position and the deactivated position (paragraph 52; figure 2, elements 510, 415, and 435, among others).

Regarding claim 7, Emmons teaches the assembly of claim 4, further comprising a hydraulic lash adjuster (HLA) assembly coupled between the first intake rocker arm and the valve bridge (paragraphs 48-52).

Regarding claim 8, Emmons teaches the assembly of claim 7, wherein the CDA capsule is in-line with the HLA assembly (paragraphs 48-52; figure 2, see all elements between 435 and 760).

Regarding claim 9, Emmons teaches an exhaust valve rocker arm assembly (paragraph 43; figure 1, element 10; paragraph 46; NOTE: Paragraphs 46 and 54 explain that the intake and exhaust elements have slightly different numberings but are designed and operate the same.  Every effort has been made to use the correct numbers based on the system being claimed, even if the figures in the prior art only use one set of numbers.) selectively opening first and second exhaust valves (figure 2, elements 820 and 810, respectively; paragraph 50) and comprising:
an exhaust rocker arm (figures 1 and 2, element 200; paragraph 44); and
a valve bridge (figures 1 and 2, element 600) operably associated with the rocker arm (paragraph 46) and including a main body (figure 2, element 610) and a lever rotatably coupled to the main body (figure 1, element 650; element 650 is circular and therefore can rotate within element 614), 
the main body configured to engage the first exhaust valve (figure 2, element 600/610 actuates 820; paragraphs 43-44), and 

wherein the lever is configured to engage the second exhaust valve to perform at least one of an internal exhaust gas recirculation (IEGR) event and an early exhaust valve opening (EEVO) event (paragraph 81).

Regarding claim 10, Emmons teaches an exhaust valve rocker arm assembly (paragraph 43; figure 1, element 10; paragraph 46; NOTE: Paragraphs 46 and 54 explain that the intake and exhaust elements have slightly different numberings but are designed and operate the same.  Every effort has been made to use the correct numbers based on the system being claimed, even if the figures in the prior art only use one set of numbers.) selectively opening first and second exhaust valves (figure 2, elements 820 and 810, respectively; paragraph 50) and comprising:
an exhaust rocker arm (figures 1 and 2, element 200; paragraph 44); and
a valve bridge (figures 1 and 2, element 700) operably associated with the rocker arm (paragraph 46) and including a main body (figure 2, element 610) and a lever rotatably coupled to the main body (figure 1, element 650; element 650 is circular and therefore can rotate within element 614), 
the main body configured to engage the first exhaust valve (figure 2, element 600/610 actuates 820; paragraphs 43-44), and 
the lever configured to engage the second exhaust valve (figures 2 and 3, element 650 actuates 810; paragraphs 43-44), 
wherein the exhaust rocker arm includes a cylinder deactivation (CDA) capsule configured to move between an activated position and a deactivated position (paragraphs 51, 52, and 82; figure 2, elements 620, 630, 660, 644, 646, and 640 among others).

Regarding claim 11, Emmons teaches the assembly of claim 10, wherein in the activated position, the CDA capsule acts as a unitary body and transfers motion to the valve bridge (paragraphs 44 and 51; figure 2, elements 620, 630, 660, 644, 646, and 640 among others), and


Regarding claim 12, Emmons teaches the assembly of claim 10, wherein the CDA capsule is hydraulically actuated between the activated position and the deactivated position (paragraph 52; figure 2, elements 510, 215, and 235, among others).

Regarding claim 13, Emmons teaches the assembly of claim 10, further comprising a hydraulic lash adjuster (HLA) assembly coupled between the exhaust rocker arm and the valve bridge (paragraphs 48-52).

Regarding claim 14, Emmons teaches the assembly of claim 13, wherein the CDA capsule is in-line with the HLA assembly (paragraphs 48-52; figure 2, see all elements between 235 and 660).

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                 


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747